DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 06/01/2021 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/373,379 filed 04/2/2019. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 02/4/2022 has been considered.
Election/Restrictions
5.	Applicant’s election without traverse of Group II (claims 1-14) in the reply filed on 08/16/2022 is acknowledged.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
8.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  The rapid thermal processing (RTP), physical vapor deposition (PVD) and dynamic surface annealing (DSA) taught by Applicants as workpiece fabrication processes. However, these essential steps which are vital to making the device are omitted.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5 and 7-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Czubatyj (“Czubatyj”) US PG-Pub 2010/0203709 in view of Krebs et al. (“Krebs”) US PG-Pub 2013/0258767 and Perniola (“Perniola”) US PG-Pub 2014/0355338.
Czubatyj discloses a method, comprising: growing a phase change material (e.g. element 35/55, ¶¶[0092-0095]) on a platform (e.g. element 30/40/60) configured for a semiconductor workpiece process;  setting the phase change  material to an amorphous state -- note that Czubatyj teaches the structural state of a chalcogenide material is dictated by the  magnitude of the applied current pulse; thus, it is within the scope of the invention to perform the step of setting the phase change  material to an amorphous state by applying the proper current pulse(Fig. 2) --  performing the semiconductor workpiece process (¶[0092]) within a semiconductor processing chamber (e.g. element 10).
Czubatyj teaches the method as recited in the claim. The difference between Czubatyj and the present claim is the recited step of measuring resistance across two points along the phase change material.  
Krebs discloses in Fig. 2 a step of measuring resistance across two points along the phase change material (e.g. element 11).  
Similarly, Perniola  discloses in Fig. 11a a step of measuring resistance across two points along the phase change material (element 20).  
The teachings of Krebs and Perniola could be incorporated with Czubatyj' s device which would result in the claimed invention of a step of measuring resistance across two points along the phase change material while performing the workpiece process (applying current pulse to element 30/40/60). The motivation to combine the teachings of Krebs and Perniola would be to utilize the information it provides regarding the state of the phase change material (¶[0026]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Krebs and Perniola to arrive at the claimed invention.  
Re claim 2, incorporating the Krebs reference into Czubatyj would yield the step of measuring resistance across two points along the phase change material within the semiconductor processing chamber.	
Re claim 3, Czubatyj teaches growing the phase change material on the platform (e.g. element 30/40/60) within the semiconductor processing chamber (Fig. 3).    
Re claim 4, Czubatyj teaches applying an energy pulse via a probe (e.g. external leads discussed in ¶[0107]) within the semiconductor processing chamber to set the phase change                   material to the amorphous state.    
Re claim 5, Czubatyj teaches ¶¶[0092-0095 and 0097]) setting the phase change material to the amorphous state while performing the workpiece process (applying current pulse to element 30/40/60).	
Re claim 7, Czubatyj teaches wherein the platform is a wafer ¶[0092]).
Re claim 8, Czubatyj teaches wherein the growing is a process of deposition ¶¶[0092-0095]).  
12.	Claims 9-14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Czubatyj in view of Krebs and Perniola.
Czubatyj discloses (¶¶[0092-0095 and 0097]) a method, comprising: setting a phase change material (element 35/55) to an amorphous state -- note that Czubatyj teaches the structural state of a chalcogenide material is dictated by the  magnitude of the applied current pulse; thus, it is within the scope of the invention to perform the step of setting the phase change  material to an amorphous state by applying the proper current pulse, (Fig. 2) --  on a platform (element 30/40/60) configured for a semiconductor workpiece process; performing the semiconductor workpiece process within a semiconductor processing chamber (element 10, ¶[0092]).
Czubatyj teaches the method as recited in the claim. The difference between Czubatyj and the present claim is the recited step of measuring resistance across two points along the phase change material.  
Krebs discloses in Fig. 2 a step of measuring resistance across two points along the phase change material (e.g. element 11).   
Similarly, Perniola  discloses in Fig. 11a a step of measuring resistance across two points along the phase change material (element 20).  
The teachings of Krebs and Perniola could be incorporated with Czubatyj' s device which would result in the claimed invention of a step of measuring resistance across two points along the phase change material while performing the workpiece process (applying current pulse to element 30/40/60). The motivation to combine the teachings of Krebs and Perniola would be to utilize the information it provides regarding the state of the phase change material (¶[0026]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate the teachings of Krebs and Perniola to arrive at the claimed invention.  
Re claim 10, Perniola discloses wherein the phase change material abuts a heating element within the semiconductor processing chamber (Fig. 11a, ¶[0039]).  
Re claim 11, Czubatyj teaches wherein the phase change material abuts a wafer location within the semiconductor processing chamber (Fig. 3).  Similarly, Perniola discloses wherein the phase change material abuts a wafer location within the semiconductor processing chamber (Fig. 11a, (¶[0039]).   
Re claim 12, Czubatyj teaches (Fig. 3, ¶[0090]).  wherein the phase change material is GeSbTe alloy.  
Re claim 13, Czubatyj teaches ¶¶[0092-0095 and 0097]) setting the phase change material to the amorphous state while performing the workpiece process (applying current pulse to element 30/40/60).	
Re claim 14, Czubatyj teaches applying an energy pulse via a probe (e.g. external leads discussed in ¶[0107]) within the semiconductor processing chamber to set the phase change                   material to the amorphous state. 
Allowable Subject Matter
13.	Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2014/0119110 to Lung et al. teach an IC phase-change memory that can be pre-coded by inducing first and second resistance states representing data set.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED N SEFER/Primary Examiner, Art Unit 2893